DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,377,193, newly cited) and further in view of Kish (US 7,458,200, of record). 
As best depicted in Figure 1, Smith is directed to a tire construction designed for earthmover vehicles comprising a pair of sidewalls, a pair of bead cores, and a belt reinforcing structure 50, wherein said structure may comprise any number of layers, may comprise cords arranged at any number of angles, and may be formed with any type of cord material (Column 3, Lines 29+).  More particularly, an exemplary belt reinforcing structure includes 4 belt layers having cords formed with steel.    While Smith is silent with respect to the cord inclination and the cord materials, the claimed angles and cord materials are consistent with those that are used in earthmover tires, as shown for example by Kish (Column 3, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include three belt layers formed with extensible or high elongation cords given the general disclosure of Smith and the teachings of Kish.  It is emphasized that (a) each of Smith and Kish is directed to earthmover tire constructions, (b) each of Smith and Kish suggests the use of at least two belt layers, and (c) Kish specifically discloses the use of high elongation cords in working belt layers (those having cords inclined, for example, between 15 and 60 degrees) and zero degree layers (those having cords inclined, for example, less than 3 degrees).  It is also noted that the use of high elongation cords in the belt layers of Smith is consistent with the disclosure of Smith to use “any material used for rubber reinforcement” and as noted above, Kish evidences the known use of such cords in belt layers (both working belt layers/inclined belt layers and zero degree belt layers).
Regarding claims 2-5, see Figure 1 of Smith, it being noted that the claims define widths using the broad term “about”.  With respect to claim 5, the depicted width in the figures can be viewed as being “about” 80 percent of a tread arc width.  
As to claim 8, Kish refers to high elongation cords having an elongation at break greater than 3% and such essentially fully encompasses the claimed range of at least 3.5% (Column 2, Lines 60+).
4.	Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Kish as applied in claim 1 above and further in view of Aoki (JP 08216615, of record).
As detailed above, Smith is broadly directed to large tire constructions, such as earthmover tires having a plurality of belt layers.  In such an instance, though, Smith is completely silent with respect to the tire aspect ratio.  In any event, the claimed values are consistent with those that are commonly used in a wide variety of larger tire constructions, including truck tires.  Aoki provides one example of a truck tire construction having an aspect ratio between 50% and 60% (Abstract).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form a tire of Smith with conventional aspect ratios as evidenced by Aoki.
Regarding claim 9, Kish refers to high elongation cords having an elongation at break greater than 3% and such essentially fully encompasses the claimed range of at least 3.5% (Column 2, Lines 60+).   
5.	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish.
As best depicted in Figures 1 and 4, Kish is directed to a tire construction (e.g. truck tire) comprising a carcass 14, a plurality of working belt layers 36, 38, 40, and a low angle belt 42 positioned between radially innermost working layers 36,38, wherein (a) said working belt layers 36,38 are formed with high elongation cables inclined between about 15 degrees and about 60 degrees with respect to a tire circumferential direction and (b) said low angle belt layer is formed with high elongation cables inclined between 0 and 3 degrees with respect to a tire circumferential direction (Column 2, Lines 65+ and Column 3, Line 35-Column 4, Line 20).  The disclosure of high elongation cables is seen to correspond with the “extensible” characterization of the claimed working belts (Applicant’s original disclosure refers to high elongation elements in the working belts).  It is further noted that while the exemplary tire constructions depict the presence of four layers, Kish states that “it is within the scope of the invention to use other number of tread belt layers as needed” and “belt or breaker reinforcing structure means at least two layers of plies of parallel strands, woven or unwoven, underlying the tread, unanchored to the bead” (Column 1, Lines 50-52 and Column 4, Lines 21+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include 3 belt layers given the general disclosure detailed above.
Lastly, with respect to claim 1, Kish states that the cable constructions are not limited to a two piece tire and may be used in a truck tire belts (Column 2, Lines 60+).  
Regarding claims 2-5, a radially innermost working layer has the greatest width of all of the belt layers and such a width is “about” equal to a tread arc width (Figure 1).  With specific respect to claim 5, the depicted width in the figures can be viewed as being “about” 80 percent of a tread arc width.
With respect to claim 8, Kish refers to high elongation cords having an elongation at break greater than 3% and such essentially fully encompasses the claimed range of at least 3.5% (Column 2, Lines 60+).
6.	Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish as applied in claim 1 above and further in view of Aoki. 
As detailed above, Kish is broadly directed to tire constructions, including earthmover tires and truck tires, having low angle belt layers and working belt layers.  In such an instance, though, Kish is completely silent with respect to the tire aspect ratio.  In any event, the claimed values are consistent with those that are commonly used in a wide variety of tire constructions, including truck tires.  Aoki provides one example of a truck tire construction having an aspect ratio between 50% and 60% (Abstract).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the truck tires of Kish with conventional aspect ratios as evidenced by Aoki.      
Regarding claim 9, Kish refers to high elongation cords having an elongation at break greater than 3% and such essentially fully encompasses the claimed range of at least 3.5% (Column 2, Lines 60+).   
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 13, 2022